Per Curiam :
The objection that there was no privity between the parties was not well taken. The money was paid to the defendant below for the use and benefit of the plaintiff Hannah J. Powell, me Davis. Under such circumstances it is well settled that assumpsit for money had and received will lie in the name of the person for whose benefit it was paid. It was money which the ■defendant in good conscience ought not to retain.
The statute of limitations was no bar. The right of action accrued during the minority of the plaintiff. This suit was brought within six years of her arrival at age.
Judgment affirmed.